Reynolds, J.
(dissenting). I can find nothing involved in this case but determinations of fact. The position of defendant’s vehicle constituted violations of section 1202 (subd. [a], par. 2) of the Vehicle and Traffic Law; chapter 55, section 7 and chapter 55-A, article IV, section 2 of the General Ordinances of the City of Albany; and a city ordinance passed October 5, 1942 entitled “An Ordinance Authorizing the Towing, Impounding and Disposition of Vehicles Parked in Violation of the Ordinances of the City of Albany” which reads in section 1 as follows: “ Any vehicle parked in violation of the ordinances of the City of Albany or of the laws of the State of New York, is hereby declared to be a nuisance”. A public nuisance was thus clearly created (see Salsbury v. United Parcel Serv., 203 Misc. 1008), and since the nuisance was predicated on an unlawful act, more than “ a mere want of ordinary care on the part of the plaintiff is required to prevent recovery.” (Delaney v. Philhern Realty Holding Corp., 280 N. Y. 461, 465.) While it is true, as the majority opinion states, that the width of the driveway when unblocked was about 12 to 14 feet, the plaintiff testified that on the day in question the combination of a vehicle parked to the westernmost point of the rampway and defendant’s ear overlapping the easternmost section of the driveway allowed him only a few- inches of clearance to back his car out. He also testified that it was necessary for him to back out of the driveway at an angle in order to avoid hitting the south curb. Plaintiff eoncededly was aware of the hydrant across the street, but stated that it was not visible to him as he backed out. On this record the City Court found plaintiff free from contributory negligence and the County Court affirmed. Utilizing the standard of care outlined above, I see no basis to disturb these decisions. Massey v. Matza (11 A D 2d 36, affd. 13 N Y 2d 631) relied on by the defendant and the majority here is clearly distinguishable from the case at bar, in that there is no evidence that defendant’s conduct in that case constituted a nuisance so as to warrant the application of the standard of *726contributory negligence applicable here. Similarly the issue of proximate cause is factual and should not be decided as a matter of law. It seems abundantly reasonable to me that the trial court could find proximate cause between the narrowing of the exit and the striking of the fire hydrant. And the majority statement that “ a minimal amount of cautious maneuvering ” could have avoided the accident does no more than raise again the issue of contributory negligence. Accordingly,.! vote to affirm.